Citation Nr: 1804759	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-27 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial, compensable rating for service-connected bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1978 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The RO in Waco, Texas currently retains jurisdiction over this appeal.  

In September 2017, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

For reasons explained below, the issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the effective date of the award of service connection, audiometric testing has revealed no worse than Level I hearing acuity in the Veteran's right ear and Level II hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In June 2011, the AOJ awarded service connection for bilateral sensorineural hearing loss and assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.85, DC 6100, effective February 24, 2010.  

The Veteran disagreed with the initial, noncompensable disability rating assigned to his service-connected hearing disability, which is the basis of this appeal. 

The evidentiary record contains VA audiological examinations conducted in April 2010 and January 2016, which are considered the most competent, reliable, and probative evidence of record regarding the Veteran's hearing acuity.  

The Board notes that the evidentiary record contains treatment records from Kaiser Permanente which show that, in February 2010, the Veteran presented for an audiogram which revealed sensorineural hearing loss; however, the specific findings and frequencies of the audiogram were not provided.  Likewise, the Veteran was afforded a VA audiological examination in July 2014; however, because the examiner determined that the results of the test were inconsistent and unreliable, the results were not provided.  As a result, those tests will not be considered in this appeal.  

As noted, the most reliable and probative evidence of record consists of the VA audiological examinations conducted in April 2010 and January 2016.  

The results of the April 2010 VA audiological examination indicate there was an average pure tone threshold in the Veteran's right ear of 54 decibels and an average of 55 decibels in the left ear, with speech recognition of 92 percent in both ears.  Using Table VI, these test scores show that the Veteran's hearing acuity is at Level I in his right and left ear, which when used in Table VII results in a noncompensable (zero percent) evaluation.  See 38 C.F.R. § 4.85, DC 6100. 

The results of the January 2016 VA audiological examination indicate there was an average pure tone threshold in the Veteran's right ear of 55 decibels and an average of 56 decibels in the left ear, with speech recognition of 94 and 90 percent in the right and left ears, respectively.  Using Table VI, these test scores show that the Veteran's hearing acuity is at Level I in his right ear and Level II in his left ear, which results in a noncompensable (zero percent) evaluation in Table VII.  See 38 C.F.R. § 4.85, DC 6100.  

In summary, the most competent and probative evidence of record shows the Veteran's service-connected bilateral hearing loss, as reflected on Table VII of 38 C.F.R. § 4.85, warrants no more than a noncompensable (zero percent) rating.  Indeed, the competent and probative evidence of record does not reflect that the Veteran's hearing impairment is manifested by the level of severity needed to be compensable under the rating criteria. 

The Board has also considered the Veteran's service-connected hearing loss under 38 C.F.R. § 4.86, for exceptional patterns of hearing impairment.  However, the audiometric evidence of record does not show that the Veteran's bilateral hearing loss fits the requirements of an unusual pattern of hearing impairment, as he is not shown to have demonstrated a pure tone threshold of 55 decibels or more in all four frequencies in either ear at any of the examinations during the appeal period, or pure tone thresholds of 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Therefore, 38 C.F.R. § 4.86 is not for application in this case.

Consequently, the Board finds that the disability rating assigned in this decision adequately reflects the clinically established impairment experienced by the Veteran.  In making this determination, the Board has carefully considered the lay assertions as to the severity of his hearing loss, and in no way discounts his assertions regarding his hearing difficulty or that his bilateral hearing loss should be rated higher.  However, the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Therefore, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

As a final matter, the Board notes that the lay and medical evidence of record shows that the Veteran's hearing loss disability impacts the ordinary conditions of his daily life, including his ability work, as the Veteran reported having difficulty understanding speech in noise and groups.  However, the evidence shows the Veteran continued to work until his retirement and, while his hearing loss may have some impact on his social and occupational functioning, neither the Veteran nor his representative has alleged the Veteran is unable to work due to his hearing loss disability.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record and need not be addressed any further.

Based on the foregoing, the Board finds the preponderance of the evidence is against the assignment of a compensable disability rating for service-connected bilateral hearing loss.  As such, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran is also seeking service connection for tinnitus, which he attributes to his military noise exposure.  As the Veteran's military noise exposure has been conceded and the evidence shows he has a current diagnosis of tinnitus, the remaining question is whether his tinnitus is related to his military service or, in the alternative, is secondary to his service-connected hearing loss.  

In April 2010, the VA examiner determined that the Veteran's tinnitus is not likely related to his military noise exposure.  The January 2016 VA examiner provided a similar opinion but also determined that the Veteran's tinnitus is not likely "related to" his service-connected hearing loss.  See April 2010 and January 2016 VA examination reports and January 2016 addendum.  

However, none of the medical opinions of record address whether the Veteran's tinnitus is aggravated by his service-connected hearing loss disability.  Indeed, a medical opinion that a condition "is not related to" or "is not due to" another condition does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, an additional medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the January 2016 VA audiological examination for an addendum opinion.  The claims file and a copy of this Remand must be made available to the examiner and the report should document such review.  If the January 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.

Following a review of the lay and medical evidence of record, the examiner is asked to provide the following opinions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is aggravated (permanently increased in severity) by his service-connected bilateral hearing loss, to include any manifestations thereof.

All opinions and conclusions expressed must be supported by a complete rationale and discussion of all relevant facts in this case.

2. Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


